Citation Nr: 1508416	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-34 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for right and left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a compensable rating for right knee patellofemoral pain syndrome.

6. Whether there was clear and unmistakable error (CUE) in the February 2002 rating decision which assigned an initial noncompensable rating for patellofemoral pain syndrome. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1. A February 2002 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement. 

2. Evidence received since the February 2002 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for right and left ear hearing loss, and raises a reasonable possibility of substantiating the Veteran's claims of service connection.

3. During the appeals period the Veteran has not been diagnosed as suffering from a right ear hearing disability as defined in 38 C.F.R. § 3.385.  

4. The Veteran entered service with preexisting left ear hearing impairment.  

5. There was an increase in the Veteran's left ear hearing impairment during service with no clear and unmistakable evidence that this was due solely to the natural progression of the disease.

6. Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.

7. During the appeals period, the Veteran's right knee patellofemoral pain syndrome has been manifested by objective findings of extension limited to 0 degrees and flexion limited at worst to 83 degrees, but with functional limitation that is objectively confirmed by findings such as pain on palpation.  There is no subjective or objective medical evidence of subluxation, lateral instability, locking, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, ankylosis, or genu recurvatum.

8. The February 2002 rating decision's assignment of a noncompensable rating for right knee patellofemoral pain syndrome was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.


CONCLUSIONS OF LAW

1. The February 2002 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the February 2002 rating decision in connection with Veteran's claim of entitlement to service connection for right and left ear hearing loss is new and material; the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
3. Right ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

4. The Veteran's preexisting left ear hearing loss was aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

5. Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6. Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but not higher, for patellofemoral pain syndrome of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

7. The February 2002 rating decision did not contain CUE in the assignment of an initial noncompensable rating for a service-connected patellofemoral pain syndrome of the right knee.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.303, 4.71a, Diagnostic Codes 5003, 5024, and 5256-5263 (2001); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Initially the Board notes with respect to the Veteran's claim for CUE in the February 2002 rating decision, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

In regards to the Veteran's other claims, VA's duty to notify was satisfied prior to the initial rating decisions through May 2009, December 2009, and January 2010 notice letters sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection and increased rating claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Both VA and non-VA post-service treatment records have been associated with the claims file as well.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in September 2009, March 2010, and June 2014.  An addendum was provided in May 2010 in regards to the March 2010 examination report.  The VA examinations with addendum are adequate for the purposes of evaluating the Veteran's disabilities, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, provide a full rationale for any etiological opinion, and include adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Claim to Reopen

The Veteran claims entitlement to service connection for right and left ear hearing loss.  The RO initially denied the Veteran's claim of entitlement to service connection for bilateral hearing loss via a February 2002 rating decision.  The Veteran did not file a notice of disagreement in regards to this rating decision.  Therefore, the February 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2002 rating decision includes statements by the Veteran, private treatment records, and VA examination reports.  Significantly, the private treatment records include the results of a June 2009 Kaiser Permanente audiometric test revealing a current hearing loss disability.  
Therefore, the Board concludes that the audiometric test results are new and material with respect to the issue of entitlement to service connection for hearing loss.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a current hearing disability.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for right and left ear hearing loss must be reopened.

II. Right and Left Ear Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system, therefore, a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The Veteran seeks service connection for right and left ear hearing loss due to in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In regards to the right ear, the record includes two post-service audiometric tests.  The Veteran submitted the results of a Kaiser Permanente audiometric test performed in June 2009, pure tone thresholds, in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
15
35
30

The right ear speech discrimination score was 100 percent.  

Additionally, a VA audiometric testing was provided as part of a March 2010 VA examination, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
10
25
30

The right ear speech discrimination score was 100 percent.
These examinations show some degree of right ear hearing impairment.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").  Nevertheless, the results do not reveal auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 40 dB or greater, or auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz as 26 decibels or greater, or speech recognition scores less than 94 percent.  Therefore, they do not show a right ear hearing disability as defined in 38 C.F.R. § 3.385. 

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran's contention that he suffers from right ear hearing disability, however, the post-service audiometric tests do not bear this out.  38 C.F.R. § 3.385 provides for straight forward auditory thresholds or speech recognition scores that must exists for impaired hearing to be considered a disability.  The Veteran's assertion alone, without supporting test results, cannot meet the regulatory requirements.  

In sum, the Board finds that the Veteran has produced no audiometric test results that support his claim that he currently suffers from right ear hearing disability as defined 38 C.F.R. § 3.385.  In light of this, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  The benefit of the doubt rule therefore does not apply, and service connection for residuals of right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107 (West 2014).

Turing to the Veteran's left ear, as an initial matter, affording the Veteran the benefit of the doubt, the evidence of record establishes that the Veteran has a current left ear hearing disability.  

A June 2009 Kaiser Permanente audiometric test shows pure tone thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
10
20
30
40

The left ear speech recognition score was 100 percent.

A March 2010 VA audiometric test shows pure tone thresholds, in decibels, were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
5
0
10
20
20

The left ear speech recognition score was 100 percent.

The June 2009 audiometric test indicates a hearing disability for VA purposes at 4,000 Hz.  The March 2010 audiometric test indicates no disability.  38 C.F.R. § 3.385.  The issue of whether the Veteran currently has a left ear hearing loss disability appears in equipoise, as a result the Veteran will be afforded the benefit of the doubt that he has a current disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the time of enlistment examination in February 1996, pure tone thresholds, in decibels, were as follows: 
  

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20
0
15
25
30

Speech recognition ability was not reported.
In light of the enlistment audiometric test results, the Board finds that the Veteran was suffering from left ear hearing impairment at the time he entered service, which was noted on the service entrance examination.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").

If a preexisting injury or disease is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

At the time of separation examination in July 2000, pure tone thresholds, in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
5
10
10
25
35

Speech recognition ability was not reported.

The separation examination shows an increase in the auditory threshold at 4,000 Hz since enlistment.  As the record shows an increase in the Veteran's left ear hearing impairment in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In the present case there is no evidence of record that would indicate that the increase in the Veteran's hearing impairment during service is due only to the natural progression of the disease.  

In sum, left ear hearing impairment was noted on service enlistment, and the evidence shows an increase in severity of the Veteran's left ear hearing impairment while in service.  As such the presumption of aggravation arose and was not rebutted by clear and unmistakable evidence thus, service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma while performing his duties as a Mortarman.  August 2014 Statement in Lieu of VA Form 646, November 2014 Informal Hearing Presentation.  The Veteran's DD Form 214 shows that a military occupational specialty (MOS) of Mortarman.  Initially, the Board finds that, given the Veteran's MOS, in-service exposure to acoustic trauma is conceded.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
  
A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  

The Veteran was provided a VA audiological examination in March 2010.  The VA examiner provided an addendum in May 2010 in which she addressed the nature and etiology of the Veteran's tinnitus.  Following a review of the Veteran's claims file and a clinical examination of the Veteran, the VA audiologist opined that tinnitus was less likely than not caused by or a result of military noise exposure.  The rational was that the Veteran did not complain of tinnitus in service and since complained of only intermittent ringing that occurs for only minutes at a time.  The VA examiner based this opinion on clinical experience, evidence found in the record, and evidence provided by the Veteran.

However, the Veteran is competent to report that he has tinnitus.  The Board acknowledges that the Veteran states his tinnitus is intermittent and only lasts for minutes at time.  Still, the tinnitus' recurrent nature is enough to establish it is a chronic disability.  Furthermore, the Veteran has indicated that his tinnitus began during his period of active service.  August 2014 Statement in Lieu of VA Form 646.  The absences of complaints or a diagnosis of tinnitus in the service treatment records alone does not contradict this statement.  Therefore, without contradictory evidence of record, the Board finds the Veteran's statement that he has suffered from tinnitus since service is credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.

IV. Increased Rating Right Knee

A. Rating Criteria

The Veteran contends that he is entitled to a compensable rating for his service-connected patellofemoral pain syndrome of the right knee.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 
With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Throughout the appeal period, the Veteran's right knee patellofemoral pain syndrome has been evaluated as noncompensable pursuant to Diagnostic Code 5260-5024.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2014).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  Diagnostic Code 5060 pertains to limitation of flexion of the leg.  Diagnostic Code 5024 pertains to tenosynovitis and is rated based on limitation of motion of affected parts, as arthritis, degenerative, Diagnostic Code 5003.  Limitation of motion of the knee is rated under Diagnostic Codes 5260, and 5261.  Diagnostic Code 5257, which pertains to knee instability, is also potentially applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2014).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2014).

Diagnostic Code 5024 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).   These ratings will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2014).  Furthermore, these 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating condition listed under diagnostic codes 5013 to 5024.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.
  
The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or a minor joint group caused by degenerative arthritis, where the arthritis is established by X-ray, to be limited motion and entitled to a minimum 10-percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion (i.e., even though a range of motion may be possible beyond the point when pain sets in).  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a "slight" impairment, 20 percent rating for a "moderate" impairment, and 30 percent rating for a "severe" impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2014).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

Turning to the evidence of record, in a March 2009 statement in which the Veteran claim an increased evaluation for his right knee patellofemoral pain syndrome is warranted he noted he has dealt with knee pain ever since service.  He further noted that his knee pain has become worse.

The claims file includes private treatment records from Kaiser Permanente from 2007 through 2009.  These records reveal in August 2007 the Veteran had right knee arthroscopy, partial medial and lateral meniscectomies, removal of loose bodies, microfracture of medial femoral condyle, and endoscopic assisted anterior cruciate ligament (ACL) reconstruction with quadrupled hamstring autograft.  This surgery was performed to repair a torn ACL with medial meniscal tear and chondral defect resulting from a soccer injury in April 2007.  Furthermore, in regards to the right knee, after the April 2007 injury but prior to the surgery, these records show pain, some instability, tenderness, and swelling.  Following surgery these records show continued pain, no instability, extension of 0 degrees, and flexion of at worst 83 degrees.

The Veteran was provided a VA examination in September 2009.  At the time of the examination the Veteran reported intermittent right knee pain, limited range of motion, popping, and grinding.  The Veteran reported he can only do a fast walk no running, he starts to limp following repetitive activities that aggravate his knee, walking on uneven surfaces is painful, 30 to 40 minutes of sitting will cause the knee to get stiff, and he is able to walk 1/8th of a mile before his knee starts to bother him.  He experiences flare-ups several times a day that last a few minutes to several hours.  The Veteran denied swelling, locking, episodes of giving way, or incapacitating episodes.  He utilizes a knee brace and orthotics but no other assistive devices.  The VA examiner noted the Veteran's soccer injury indicating it resulted in a torn ACL with medial meniscal tear and chondral defect requiring surgery.  

Examination revealed tenderness to palpation of the medial joint line, medial femoral condyle, medial tibial plateau.  However, there was no popliteal fossa tenderness, no lateral joint line tenderness, and no patella border tenderness.  Extension on the right was 0 degrees.  Flexion on the right was 125 degrees.  There was no increased pain and no change in range of motion following repetitive testing.  The examiner did note that he would expect an approximately 10 to 15 degrees loss of overall range of motion, mild weakness, mild fatigability, and mild loss of coordination secondary to repetitive activity, painful flare-up episodes.  There was negative varus, valgus, Lachman's, posterior drawer, and McMurray's tests.  There was a firm symmetric endpoint on Lachman's exam of the right ACL compared bilaterally.  There was 2+ crepitus on joint movements.  

In conclusion the VA examiner stated:

With regard to the right knee patellofemoral pain syndrome, service-connected condition, which is rated zero percent disabling, it is this examiner's opinion that this veteran's right knee anterior cruciate ligament injury is unrelated to the right knee patellofemoral pain syndrome.  Any residual effects of the patellofemoral pain syndrome are no longer a factor in this veteran's knee condition.  This is due to the fact that he has had a more severe injury requiring surgery and any residual pain and discomfort and limitations are associated with residuals of this injury and surgery.  X-rays today reveal mild tricompartmental degenerative changes and evidence of old anterior cruciate ligament surgery.

September 2009 VA Examination Report.

In February 2010, the Veteran submitted a statement that accompanied his Notice of Disagreement in which he asserted that his in-service knee injury is the direct cause of his ACL tear in 2007 when playing soccer.  The Veteran's basis of this assertion was his opinion that his in-service injury weakened his ACL causing the tear when he injured his knee in 2007.    

In a November 2012 statement the Veteran indicates that he had chronic knee pain ongoing since service.

Another VA examination was provided in June 2014.  The examination report indicates right knee flexion was 135 degrees and extension was 0 degrees both with no objective evidence of painful motion.  Repetitive motion testing produced the same results.  The VA examiner indicated that he would expect the Veteran to lose an additional 5 degrees of extension and 10 degrees of flexion and mild overall loss of strength and coordination and fatigue due to repetitive movement flares due to pain.  Contributing factors to functional loss and/or functional impairment were less movement than normal and swelling.  The Veteran had pain to palpation for joint line or soft tissue of the right knee.  All stability test were normal except an anterior instability of 1+ (0-5 millimeters) was shown.  There was no recurrent patellar subluxation or dislocation and no tibial or fibular impairment.  It was noted that the Veteran has scars related to his knee condition.  These scars were described as not being painful or unstable and not amounting to a total area of at least 39 square centimeters.  No use of an assistive device was reported.

In conclusion the VA examiner stated:

The patient has a history of patellofemeral [sic] pain syndrome and this would be expected to cause some symptoms but his post service injury was severe and even with reconstruction and partial menisectomies [sic] he still has effusion and anterior instabilities and chronic pain and all of these symptoms are from the post service injury.  The twisting injury and Degenerative joint disease are from the post service injury and these are cause of anterior instability that is very minor as he has very good end point and small swelling and effusion.  The patellofemeral [sic] pain syndrome symptoms can not be deliniated [sic] from his post surgical symptoms.  The patellofemeral [sic] pain syndrome is not the cause of the anterior instability or the meniscal problems.

June 2014 VA Examination Report.

The Veteran submitted two August 2014 Statements in Lieu of VA Form 646 and a November 2014 Informal Hearing Presentation.  In these submissions the Veteran states he has right knee pain at rest or with activity.  The Veteran further states that sometimes he has swelling redness and some locking of his right knee.  The Veteran has problems going up or down stairs, attempting to climb a ladder, and stepping up or off of a curb.  

In regards to Diagnostic Codes 5260 and 5261 range of motion testing of record reveals extension of 0 degrees and flexion limited at worst to 83 degrees.  These findings, however, do not warrant a compensable rating under either Diagnostic Codes 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted in this case. 

Nevertheless, the medical evidence of record also indicates the presence of objectively confirmed findings such as pain on palpation in the right knee, and would support the Veteran's contention of functional impairment on use of his right knee joint.  The Board notes that the September 2009 VA examiner opined that "any residual effects of the patellofemoral pain syndrome are no longer a factor in this veteran's knee condition" suggesting the pain is unrelated to the service-connected condition.  However, the June 2014 examiner stated "patellofemeral [sic] pain syndrome symptoms can not be deliniated [sic] from his post surgical symptoms" but then delineated certain symptoms and condition as attributable only to the Veteran's non-service connected injury and related surgery.  The Board has taken this to mean that only the symptoms the VA examiner noted can be delineated from patellofemoral pain syndrome.  Pain is not one of the symptoms noted by the June 2014 VA examiner as being attributable only to the non-service connected injury and related surgery.  Therefore, it is at least as like at not that some of the right knee pain is attributable to patellofemoral pain syndrome.  Thus, resolving all reasonable doubt in the Veteran's favor, the assignment of a minimum compensable rating of 10 percent for the right knee is warranted based on painful motion under Diagnostic Code 5003 and 38 C.F.R. § 4.59.  Hence, an increased rating of 10 percent is therefore warranted for the patellofemoral pain syndrome of right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

The Board acknowledges that the June 2014 VA examiner stated the Veteran's arthritis (i.e. degenerative joint disease) is unrelated to the Veteran's service-connected patellofemoral pain syndrome.  Dorland's Illustrated Medical Dictionary at 1344 (32nd ed. 2012).  However, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis thus arthritis being unrelated to patellofemoral pain syndrome does not prevent the award of a 10 percent rating as the Board has determined at least some of the right knee pain is attributable to patellofemoral pain syndrome.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).     

Additionally, the Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the medical evidence on examination reveals that upon repetitive motion, the Veteran did not have additional functional loss or change in range motion due to pain, weakened movement, excess fatigability, or incoordination of the knees.  However, the September 2009 VA examiner indicated he would expect 10 to 15 degrees of additional loss of overall range of motion and the June 2014 VA examiner indicated he would expect an additional loss five degrees of extension and 10 degrees of flexion due to repetitive movement flares due to pain.  Both also expected less strength, less coordination, and fatigue due to repetitive movement flares due to pain.  Thus, even considering the VA examiner's expected additional loss of range of motion, objectively confirmed findings of swelling and pain to palpation, and the Veteran's complaints of popping and grinding the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for increased ratings under these diagnostic codes are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.

Next, the Board finds that a separate rating is not warranted for right knee instability under Diagnostic Code 5257.  The Veteran's private treatment records contain complaints of instability and the June 2014 VA examination found anterior instability of 1+ (0-5 millimeters).  However, while the June 2014 VA examiner states "patellofemeral [sic] pain syndrome symptoms can not be deliniated from his post surgical symptoms."  The examiner immediately follows that statement by saying "the patellofemeral pain syndrome is not the cause of the anterior instability or the meniscal problems."  The Board takes the VA examiner's statement to mean that while some, if not most, patellofemoral pain syndrome symptoms cannot be delineated from the residuals of the Veteran's 2007 injury and surgery the anterior instability can.  Moreover, that instability is attributable to the non-service connected 2007 injury and surgery.  As the preponderance of the evidence is against a finding that the right knee instability is related to the Veteran's service-connected disability a separate rating is not warranted for right knee instability under Diagnostic Code 5257.

Also, the June 2014 VA examination report notes the Veteran as having scars related to treatment of his right knee condition.  However, these scars are described as not being painful or unstable, or totaling an area greater than 39 square centimeters.  As such, a compensable rating for scars is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, or 7805. 

Finally, some of the Board's determinations have relied on the VA examiners conclusions that certain symptoms and conditions are the result of the Veteran's non-service-connected soccer injury in 2007 that is unrelated to the Veteran's service-connect patellofemoral pain syndrome.  The Veteran counters this with his own opinion that his in-service injury weakened his ACL causing the tear when he injured his knee in 2007 making them related.  While the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he has not been shown to be competent to independently opine as to the specific etiology of complex medical condition such as an ACL tear.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his assertion that his 2007 right knee injury is the result of his in-service knee injury is less probative than the opinions of the VA examiners.

In sum, a compensable rating is not warranted under Diagnostic Code 5256 through 5263 or Diagnostic Codes 7800 through 7805.  Nevertheless, resolving all reasonable doubt in the Veteran's favor, a compensable rating not being warranted for limitation of motion gives rise to a rating of 10 percent under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion.  This conclusion is reached in light of objectively confirmed findings such as pain on palpation in the right knee that supports the Veteran's contention of functional impairment on use of his right knee joint.    

B. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee patellofemoral pain syndrome with the analogous criteria used in rating this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for evaluation based on limitation of motion that takes consideration of the Veteran's pain.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's disabilities markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  The June 2014 VA examination report indicates the Veteran was employed as a plumber at the time of the examination and no evidence of record suggests this has changed as a result of the Veteran's service connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

V. Clear and Unmistakable Error

The Veteran contends that the assignment of an initial noncompensable rating for patellofemoral pain syndrome in a February 2002 rating decision was CUE.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised. For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The February 2002 rating decision granted service connection for patellofemoral pain syndrome and awarded an initial noncompensable evaluation effective December 2000, the day after separation from service.  The Veteran contends that the RO should have assigned an initial compensable evaluation of 10 percent for pain.  March 2009 Veteran's Statement, August 2014 Statement in Lieu of VA Form 646.

After review of the record the Board finds the assignment of an initial noncompensable rating for patellofemoral pain syndrome in the February 2002 rating decision was not CUE.  Based on the evidence of record at the time, the Veteran's claim of error in the RO's conclusion that there were no objective manifestations of painful or limited motion is a disagreement as to how the facts were weighed or evaluated and does not rise to the level of CUE.
 
The evidence of record at the time of the February 2002 rating decision was the Veteran's service treatment records, a February 2001 letter sent to the Veteran requesting any treatment records since service discharge, and a March 2001 reply from the Veteran stating he had no further evidence to submit.  

Turning to the service treatment records, treatment for right knee pain with numbness was first received in July 1996.  At that time the knee had no deformities, effusion, edema, or ecchymosis.  Both drawers and McMurray's tests were negative.  An intact neurological evaluation was reported.  The Veteran did have crepitus in the right knee.  A treatment note from later in July 1996 indicates complaints of only occasional pain.  The Veteran was requested to start running then report back in two days.  Two days later, in August 1996, the Veteran reported zero pain while running two miles and the ability to stretch without pain.  A few days later the Veteran presented with back pain.  The treatment note includes notation about the Veteran's knee indicating a normal examination and patellofemoral pain syndrome that had resolved.  

The Veteran again presented with knee problems in August 1997.  While performing physical training the Veteran developed numbness, heat, and soreness in the knee.  Objective inspection revealed no tenderness, swelling, and negative anterior posterior drawer.  A treatment note from the next day indicates the Veteran stepped in a dip and his knee buckled inward.  Subjective complains were pulling, constant throbbing, aching, and deep pain beneath patella.  Objective inspection revealed no gross deformities, edema, erythema, or contusions.  The knee was tender to palpation around the entire surface of the knee with distinct tenderness along the med joint line.  Range of motion was full.  Motor was flexion 4/5 and extension 4/5.  Sensory was fully intact bilaterally.  All special tests were negative except Apley's test was positive on the left.  The assessment was patellofemoral pain syndrome rule out right medial meniscal tear.  

Later in August 1997 there is a treatment note for a knee follow-up.  At this time subjective complains included soreness and achiness, constant pain, and numbness.  Objective inspection revealed no edema, erythema, contusions, or gross deformities.  The knee was tender to palpation along the med joint line.  The Veteran had full range of motion bilaterally.  Motor and sensory were normal.  All special tests performed were negative.  Assessment was patellofemoral pain syndrome rule out medial meniscal tear.

An August 1997 injury report indicates the Veteran right knee was buckled about one year ago and he had four episodes of buckling since.  At this time the Veteran complained of swelling, less range of motion, and two episodes of locking.  The examiner found normal appearance, normal gait, mild tenderness with manipulation, full range of motion without crepitus or clicking, good flexibility, normal motor/strength, and intact sensory.  All special tests performed at this time were negative.  The diagnosis was probable patellofemoral pain syndrome chronic.   

The Veteran completed a separation Report of Medical History in July 2000 in which he answered yes to the question have you ever had or have you now a "trick" or locked knee.  He further stated that he hurt his knee in boot camp and it hurt off and on since that time.  On this same report the medical examination indicated that the Veteran had multiple visits for patellofemoral pain syndrome NCD meaning either not considered disabling or not considered disqualifying.  On a contemporaneous Report of Medical Assessment the Veteran indicated that his overall health had gotten worse since his last physical examination including the notation "hurt back, knee, elbow." He again noted that his knee was hurt in boot camp and wrote it was "more annoying than anything." A July 2000 separation Report of Medical Examination reports a normal clinical evaluation for lower extremities and the musculoskeletal system. 

Initially, it is the Board's determination that there was no CUE in the RO's decision to rate the Veteran's patellofemoral pain syndrome under Diagnostic Code 5024 pertaining to tenosynovitis.  Patellofemoral pain syndrome is an unlisted condition; therefore, the disease is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5024 (2001).

Diseases under Diagnostic Code 5024 will be rated on limitation of motion of affected parts, as arthritis degenerative.  Degenerative arthritis is rated under Diagnostic Code 5003 which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

As Diagnostic Code 5003 directs rating on the basis of limitation of motion the Board will turn to Diagnostic Codes 5260 and 5261, the codes for limitation of motion of the knee and leg.  Though the service treatment records include complaints of limited range of motion there is no indication that flexion was limited to 45 degrees or extension was limited to 10 degrees.  Therefore, there is no CUE in the RO's conclusion that a compensable rating was not warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001). 

When knee limitation of motion is noncompensable Diagnostic Code 5003 instructs that 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  However, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A review of the record in February 2002 shows subjective complains of pain, soreness, achiness, numbness, with objective evidence of some crepitus; no gross deformities, edema, erythema, or contusions; no limitation of motion; and negative special tests.  Review also reveals a separation Report of Medical History where the Veteran reported a "trick" or locked knee then detail his knee hurt off and on since he first injured it in boot camp, but a separation Report of Medical Examination with a normal clinical evaluation for lower extremities and the musculoskeletal system.  The RO weighted this evidence and determined that a preponderance of the evidence was against a finding of limitation of motion as it was not objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's argument that whether there was limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion was at least in equipoise is a disagreement about how the facts were weighed and evaluated; therefore, it does not rise to the level of CUE.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

In regards to other diagnostic codes that were possibly applicable to the Veteran's right knee in February 2002, Diagnostic Code 5003 provides that, in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating was inapplicable to the Veteran in February 2002.  In February 2002 the Veteran's service connected disabilities were a noncompensable right knee patellofemoral pain syndrome and noncompensable lumbar strain.  For the purpose of rating disability from arthritis, the knee is considered a major joint and the lumbar vertebrae are considered a group of minor joints.  38 C.F.R. § 4.45 (2001).  Therefore he was service connected for one major joint and one group of minor joints and did not meet the requirements for these ratings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2001).

Furthermore, there was no evidence of knee ankylosis, dislocated or removed semilunar cartilage, tibia impairment, fibula impairment, or genu recurvatum.  As such, there was no CUE in the RO's decision not to provide a compensable rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  While there were some in-service complaints of instability, a separation Report of Medical Examination included a normal clinical evaluation for lower extremities and the musculoskeletal system.  Any argument by the Veteran that a rating for instability was warranted pursuant to Diagnostic Code 5257 would also be disagreement about how the facts were weighed and evaluated, thus not CUE.   

Given the law in effect during the February 2002 rating decision, there is no showing that the RO committed CUE in the assignment of an initial noncompensable evaluation for the service-connected patellofemoral pain syndrome.  The correct facts were before the adjudicators and the law was correctly applied.  Furthermore, the Veteran has not shown an undebatable error that was outcome determinative.  The Veteran's contention amounts to a disagreement about how the facts were weighed and evaluated.  Therefore, the claim for whether the February 2002 rating decision contained CUE must fail.


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for right and left ear hearing loss are reopened.

Service connection for right ear hearing loss is denied.

Service connection for left hearing loss based on aggravation is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Throughout the entire appeal period, a 10 percent rating, but no higher, for right knee patellofemoral pain syndrome is granted, subject to the laws and regulations governing monetary awards.

The claim for whether a February 2002 rating decision contained CUE in the assignment of an initial noncompensable rating for right knee patellofemoral pain syndrome is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


